DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-17) in the reply filed on 11/15/2021 is acknowledged.

Claim Objections
Claims 1-8 and 18-20 are objected to because of the following informalities:  the status identifiers of the claims indicate the claims as withdrawn, however the claims appear to have been canceled instead. The claims will be regarded as canceled.  A proper claims identifier is “canceled”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampden-Smith et al. (US 2005/0079349 A1).
Considering claim 9, Hampden-Smith discloses a method of manufacturing carbon particles with metallic particle deposits, comprising: introducing carbon particles into a hydrophilic solvent (water) ([0180], [0181] and [0240]) resulting in a mixture; dissolving a metal salt in said mixture ([0177] and [0240]); drying said mixture containing said dissolved metal salt [0173]; and pyrolyzing said dried mixture containing said dissolved metal salt to yield said carbon particles with metal particle deposits [0174].

Claim 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worsley et al. (US 2016/0101398 A1).
Considering claim 9, Worsley discloses a method of manufacturing carbon particles with metallic particle deposits, comprising: introducing carbon particles into a hydrophilic solvent (water) resulting in a mixture; dissolving a metal salt in said mixture ([0045] and [0074]); drying said mixture containing said dissolved metal salt [0045]; and pyrolyzing said dried mixture containing said dissolved metal salt to yield said carbon particles with metal particle deposits ([0045] and [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Worsley et al. (US 2016/0101398 A1).
Considering claim 10-13, Worsley discloses the aqueous mixture comprises about 0.05-0.5 g/mL of the metal salt [0047], and the mixture comprises only about 0.1-40 mg/L of carbon nanotubes and about 0.1-40 mg/mL of graphene oxide, therefore at the lowest limit of metal salt (50 mg) and the highest amount of both carbon nanotubes and graphene oxide (80 mg) there will be at minimum  50/(50+80) = 38 wt% of metal salt. When the metal salt is CuSO4 the fraction of copper in the metal salt is 64/160 = 0.4. Therefore the weight percent of copper in the aqueous mixture is at minimum 38 wt% * 0.4 = 15.2 wt%. Therefore, even for as small as 0.08 g/mL of CuSO4 there will be more than 20 wt% of copper, which will substantially overlap the claimed range of at least 20 wt%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

	
Claims 14 and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Worsley et al., as applied to claim 13 above, and further in view of Sundara et al. (US 2015/0345034 A1).
Considering claims 14 and 15, Worsley discloses the carbon particles are graphene [0005].
Worsley is silent as to the structure of the graphene particles. 
Sundara discloses that graphene used for a catalyst has a form of graphene nanosheets having thickness of from about 0.2 nm to about 100 nm [0018]. 
It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to have graphene nanoflakes composed of stacked graphene layers, because Worsley is silent as to the form of graphene, and Sundara discloses that graphene nanosheets may have thickens that is more than one layer. It is well known that a thickness of a single graphene layer is about 0.3 nm, therefore Sandura teaches graphene nanosheets from composed of multiple layer including the claimed range of from 5-20 layers. It would have been also obvious to have number of layers that would be suitable for the dispersion in the aqueous mixture of Worsley.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Worsley et al. and Sundara et al., as applied to claim 15 above, and further in view of Hampden-Smith et al. (US 2005/0079349 A1).
Considering claim 16, Worsley discloses the solvent is water.
Worsley does not disclose the solvent is a mixture of water and ethanol.
However, Hampden-Smith teaches that when a carbon particles are dispersed without a surface treatment than the solvent should be a mixture of water and ethanol [0181].
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have a mixture of water and ethanol, because Hampden-Smith teaches that when carbon particles have surface that has not been treated appropriate solvent is a mixture of water and ethanol. Therefore when dealing with graphene one would choose the mixture of water and ethanol, because graphene does not have any functional groups. In contrast, graphene oxide could be dispersed in water only. 

Considering claim 17, Worsley discloses the pyrolysis is performed at a temperature above 500 °C [0050].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.